Citation Nr: 9920197	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-02 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1958 to August 
1962.

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a left eye disability.  In a May 
1979 decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
claim on the basis that the service medical records failed to 
disclose any reference to the left eye, and the separation 
examination revealed 20/20 vision bilaterally.  Notice of the 
RO's denial and information concerning the veteran's 
appellate rights were addressed in a letter dated in May 
1979.  Appellate action was not initiated.  As a result, the 
decision became final.  

The veteran applied to reopen the claim in 1981, by referring 
to the matter in a notice of disagreement dated in February 
1981 and a VA Form 9 dated in May 1981.  By letter of June 
1981, the veteran was informed that new and material evidence 
was needed to reopen the claim.  In 1986, the veteran applied 
to reopen the claim.  In February 1986, the RO refused to 
reopen the claim and forwarded a notice to the veteran 
informing him of the decision and of his appellate rights.  
The veteran applied to reopen his claim in 1988, and the RO 
refused to reopen the claim in a July 1988 decision.  Notice 
of the denial of the claim and information regarding his 
appellate rights was mailed in August 1988.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 1997 decision of the RO which refused to reopen 
the claim of service connection for a left eye disability on 
the basis that new and material evidence had not been 
submitted.  In January 1998, a notice of disagreement was 
filed and a statement of the case was issued.  In February 
1998, the veteran filed his substantive appeal, which 
included a request for a hearing.  A hearing was scheduled, 
but the veteran failed to appear.  

In February 1998, the veteran submitted a statement regarding 
claims for increased evaluations for disabilities affecting 
the left knee, right index finger, and right little finger.  
By rating action of April 1998, the RO denied the increased 
evaluation claims.  In the July 1998 VA Form 646, the 
veteran's representative referred to those issues.  It is not 
clear whether this reference was inadvertent or whether a 
notice of disagreement was intended.  These matters are not 
before the Board at this time, and are referred to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision of July 1988, the RO refused to 
reopen the claim of service connection for a left eye 
disability on the basis that new and material evidence had 
not been submitted. 

2.  The evidence reviewed and submitted since the RO refused 
to reopen the claim in July 1988 is cumulative and redundant, 
and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's July 1988 refusal to reopen the claim of service 
connection for a left eye disability is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's vision was 20/20 bilaterally at the time of his 
pre-induction examination of August 1958, re-enlistment 
examination of August 1959, and separation examination of 
June 1962.  The medical history reports completed for each 
examination deny any history or complaints of eye disorders.  
The medical records are negative for the treatment or 
diagnosis of eye disorders.  

On VA examination of July 1963, the examiner commented that 
the external structure of the eyes was normal.  No eye 
complaints were recorded.  VA records show that in April 
1979, the veteran was to be evaluated for a growth on 
conjunctiva.  

In 1979, the veteran commenced a claim alleging entitlement 
to service connection for a left eye disability due to an 
injury to the eye (claimed as "larva (sic) in eye").  The 
RO denied the claim in May 1979 on the basis that the service 
medical records failed to disclose any reference to the left 
eye, and the separation examination revealed 20/20 vision 
bilaterally.

The veteran applied to reopen the claim in 1981.  However, by 
letter of June 1981, the veteran was informed that new and 
material evidence would have to be submitted to reopen the 
claim.  

VA records show that in October 1985, the veteran underwent 
eye screening.  The screening revealed corrected distant 
visual acuity of 20/50 or worse bilaterally, and intraocular 
pressure greater than 20 MM or mercury within normal limits.  

In 1986, the veteran applied to reopen the claim.  That 
February, the RO refused to reopen the claim on the basis 
that new and material evidence had not been submitted. 

At the time of an appointment in February 1986, the veteran 
reported that he had decreased visual acuity and left eye 
pain at times as well as problems reading.  The examiner 
reported an assessment of right eye with early presbyopia.  

In 1988, the veteran applied to reopen his claim.  In a July 
1988 decision, the RO refused to reopen his claim.  

Appellate action was not initiated with respect to the RO's 
decisions of 1979, 1981, and 1986.  Therefore, they became 
final.  Decisions of the RO are final under 38 U.S.C.A. 
§ 7105 (West 1991); however, the VA must reopen the claim and 
review the former disposition of the case where new and 
material evidence is submitted with regard to that previously 
disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claim (if it is well grounded) in light of all the 
evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's refusal to reopen the claim in July 1988.  Such 
evidence consists of additional VA records dated in 1979, 
duplicate records from 1985, as well as VA treatment records 
dated in 1989, 1990, 1997 and 1998.  

When examined in May 1979, the veteran reported that his left 
eye was struck with a lava rock while in the army in Hawaii, 
and that he underwent surgery in 1965 at Metropolitan 
Hospital.  In May 1979, the veteran underwent an excision of 
a conjunctival mass of the left eye with superficial 
cryopexy.  A tissue examination report of June 1979 reflects 
a reported diagnosis of conjunctival epidermidalization 
(leukoplakia) - conjunctival mass of the left eye, T-XX, M-
7361.  It was noted that there was a 12-year history of 
recurrent mass in the conjunctiva of the left eye.  

VA records dated in 1989, 1990, 1996 and 1997 reflect that 
the veteran is considered a primary open-angle glaucoma 
suspect, and that he has right eye presbyopia.  In July and 
November 1989, the veteran reported that his left eye was 
injured by a lava rock and that he underwent a number of 
surgical procedures for the problem.  In November 1989, the 
examiner reported an assessment of history of trauma to the 
left eye and residual corneal scar.  In May 1990, the 
examiner reported an assessment of early cataracts, and 
primary open-angle glaucoma suspect versus physiologic 
cupping and stable CID ratio.  In June 1997, it was also 
noted that there was a history of trauma as a tank driver 
with a left eye corneal scar.  When seen in March 1998, the 
examiner reported an assessment of left eye injury by history 
and noted that it was questionable with regard to being 
service-connected.  The examiner further noted that a review 
of the veteran's copies of records revealed left eye 
pterygium.  

The Board finds that the evidence presented is not new and 
material.  The evidence of record reflects the veteran's 
reported history of a left eye disorder due to an injury 
during service.  This is cumulative and redundant of 
statements previously considered and reviewed.  Therefore, 
the reported history is not new.  The additional records from 
1979 are new since they were not previously considered and 
reviewed.  However, the information contained in those 
records only offers more information regarding the actual 
treatment and diagnosis of the left eye conjunctival mass.  
Essentially, all of the medical records submitted since the 
RO refused to reopen the claim in 1988 are devoid of medical 
evidence to the effect that the current eye conditions were 
incurred or aggravated during service.  In fact, the one 
reference to the possibility of service connection comes from 
the March 1998 record entry, but the examiner was merely 
recording the veteran's claim that the condition was service-
connected.  Therefore, it is the determination of the Board 
that the evidence presented by the appellant with regard to 
his claim of entitlement to service connection for a left eye 
disability is not new and material, thus the claim is not 
reopened.


ORDER

New and material evidence has not been submitted to warrant 
reopening the claim of service connection for a left eye 
disability, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

